— In a visitation proceeding pursuant to Family Court Act article 6, the mother appeals, as limited by her brief, from so much of a corrected order of the Family Court, Nassau County (Phillips, Ct. Atty. Ref.), dated May 30, 2008, as denied that branch of her motion which was for an award of paralegal fees from the father.
Ordered that the corrected order is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the mother’s contention, the Family Court did not improvidently exercise its discretion in denying that branch of her motion which was for an award of paralegal fees from the father (see generally Kyle v Kyle, 94 AD2d 866 [1983]). Fisher, J.P., Angiolillo, Balkin and Belen, JJ., concur.